Citation Nr: 9922175	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 to 
November 1973.  By rating decision in May 1989, the Togus, 
Maine Regional Office (RO) denied entitlement to service 
connection for a back disability.  The veteran was notified 
of that action by letter that same month; however, he failed 
to perfect an appeal therefrom and that action became final.  
In March 1993, the veteran requested that the claim for 
service connection for a back disability be reopened, and he 
submitted additional evidence in support thereof.  This 
appeal arises from a November 1993 rating decision of the RO, 
which denied entitlement to service connection for back pain.  

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional due process 
development, to include providing the veteran with the 
applicable law and regulations concerning the reopening of a 
previously denied claim and with the opportunity for a Travel 
Board hearing.  

In May 1998, the Board entered a decision in this case, 
determining that new and material evidence had not been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a back disability.  The veteran 
appealed the May 1998 Board decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In November 1998, the Court 
issued an Order which vacated the May 1998 Board decision and 
remanded the case to the Board, pursuant to 38 U.S.C.A. 
§ 7252(a), in accordance with a Joint Motion to remand the 
Board decision filed in October 1998.



REMAND

In November 1998, the Court remanded the case to the Board in 
accordance with the Joint Motion filed in October 1998.  In 
the Joint Motion, it was noted that the purpose of the remand 
was to allow the Board to review the case in light of the 
recent decision of Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 
1998), wherein the Federal Circuit determined that in 
imposing the requirement that there be a reasonable 
possibility of a changed outcome, the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), impermissibly ignored 
the definition of material evidence adopted by VA in 
38 C.F.R. § 3.156(a).  Thus, the Federal Circuit overruled 
part of the Colvin test for purposes of reopening claims for 
veterans' benefits.  Essentially, Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the decisionmakers may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

After the instant case was received at the Board for 
appellate review in accordance with the November 1998 Order 
of the Court, the veteran through his representative 
submitted to the Board additional evidence in the form of two 
medical reports, dated in March 1999 and May 1999, from Frank 
Graf, M.D., which concerns the veteran's back disability and 
etiology thereof.  It is noted that in a letter sent to the 
veteran's representative in January 1999 the Board stated 
that if the veteran wished the Board to consider any newly 
submitted evidence without first referring it to the RO for 
initial review then he must include a waiver of RO 
consideration of such evidence.  The Board notes that the RO 
has not reviewed this new medical evidence from Dr. Graf and 
that the veteran has not submitted a waiver of RO 
consideration of this evidence.  Pursuant to 38 C.F.R. 
§ 20.1304, any pertinent evidence submitted by the appellant 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant.  
Thus, the instant claim is not ready for final appellate 
consideration, and before the Board reviews the case, the 
procedural defect must first be corrected.  

In view of 38 C.F.R. § 20.1304, the case must be returned to 
the RO for initial consideration of the additional medical 
evidence from Dr. Graf.  In doing so, the Board notes as a 
preliminary matter that it has not reached the issue of 
whether the additional evidence is new and material in 
accordance with Hodge.  This initial determination will be 
made by the RO.  In the event that the RO determines that the 
veteran has presented new and material evidence to reopen the 
claim, the RO must then determine, as discussed above, 
whether the veteran's claim is well grounded and, if so, 
ensure that VA's duty to assist has been fulfilled before it 
considers the claim in light of all the evidence of record.  
In that regard, should the claim be found to be well 
grounded, the Board notes that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  For example, in the May 
1999 medical report, Dr. Graf referred to the veteran's back 
treatment by Dr. Freeman Smith of Rumford, Maine from 1973 to 
1985.  Medical records from Dr. Smith are not contained in 
the record.  Moreover, if the claim is found to be well 
grounded, a VA examination which includes a complete review 
of the veteran's record and any additional evidence added to 
the file, may assist in clarifying the etiology of the 
veteran's back disability, especially in view of apparent 
work-related injuries since service. 

Under the circumstances of this case, the Board finds that 
initial RO review of the additional evidence which has 
submitted without waiver is required.  Accordingly, the case 
is REMANDED to the RO for the following actions:

The RO should consider the additional 
evidence which as been submitted and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the veteran's claim for 
entitlement to service connection for a 
back disability.  If the RO finds that 
new and material evidence has been 
submitted to reopen the claim, the RO 
must then determine whether the claim is 
well grounded and, if so, ensure that 
VA's duty to assist has been fulfilled.  
We note that the duty to assist may 
include obtaining the medical records 
referred to by Dr. Graf and scheduling a 
VA examination, before it considers the 
claim on the merits.  If the decision 
remains adverse to the veteran in any 
way, the RO should provide him and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



